SUPERIOR COURT
                                   OF THE
                             STATE OF DELAWARE

Charles E. Butler                                    Leonard L. Williams Justice Center
  Resident Judge                                     500 North King Street, Suite 10400
                                                     Wilmington, Delaware 19801-3733
                                                         Telephone (302) 255-0656


                                September 16, 2020

Donald L. Gouge, Jr., Esquire
Donald L. Gouge, Jr., LLC
800 N. King Street, Suite 303
Wilmington, DE 19899-1674


                    Re:   New Castle County Sheriff

Mr. Gouge:

       The Court has your letter dated September 1, 2020 as well as an accompanying

Petition to postpone real estate auctions to be conducted by the New Castle County

Sheriff and to allow future real estate auctions to be conducted online. Your motion

further recites the well-known history of the global Covid-19 pandemic and the

response of the State and the Delaware Supreme Court. Finally, your motion advises

that the sheriff has cancelled previous scheduled sheriff’s sales and seeks approval

of those cancellations nunc pro tunc.

       The Court understands from your Petition that the sheriff normally conducts

court-ordered sheriff’s sales inside the County Council chambers in the City/County

building, but the chambers have been closed due to the Covid-19 outbreak.
Although the sheriff has sought out alternative sights, he seeks an Order from the

Court authorizing the sheriff to conduct the auctions online.

        Perhaps in an effort to comfort the Court that such an Order is within the

mainstream of the Court’s business, you quote Burge v. Fidelity Bond Mortg. Co.

that the Court “has broad discretion in the supervision and review of sheriff’s

sale[s]. 1 But as you know, the Burge case involved a clerical error in a bid, not the

location of the bidding itself. As to the location, 10 Del. C. §4974 says that sheriff’s

sales shall occur at the premises being sold or in a “public building” in the county

seat.

        Thus, your query does not involve the Court’s exercise of discretion over the

conduct of the sale, but rather seeks a Court ruling that interprets a statute of the

General Assembly. 2 Without the benefit of other or contrary viewpoints, a ruling on

this record would set precedent that would be difficult to overcome by a party

wishing to contest your desired statutory interpretation. In other words, what you

seek is an advisory opinion. The Court resolves controversies with the aid of




1
 648 A.2d 414, 417 (Del. 1994)
2
  Likewise, the citation to federal cases determining that an online auction satisfies
the requirement of a “public sale” under a federal statute does little to advance the
argument that the Court should interpret an online sale to satisfy the term “public
building” in the Delaware Code.
                                           2
competing viewpoints and arguments. The Court is not in the business of rendering

general legal advice and doing so is disapproved.3

      The Petition for a ruling that allows sheriff’s real estate auctions online must

therefore be DENIED. This ruling is not on the merits of the argument and is

without prejudice to the sheriff raising these arguments in a procedurally proper

forum.

      IT IS SO ORDERED.




                                               Resident Judge Charles E. Butler




3
 See generally Stroud v. Milliken Enterprises, Inc. 552 A.2d 476, 479-81 (Del.
1989)
                                          3